Title: To Thomas Jefferson from T. H. Backer, 16 June 1806
From: Backer, T. H.
To: Jefferson, Thomas


                        
                        
                            16 June 1806
                        
                        
                     
                        1806
                        Monsieur T. H. Backer
                        Dr. à Gl. Dufour
                     
                     
                        Amsterdam
                        Pour Monsieur le Président Jefferson
                        
                        
                     
                     
                        16 Juin
                        Annales du Museum par Landon 
                        
                        
                     
                     
                        
                        
                            5e volume Nos. 14 à 18
                        ƒ
                        3
                        10
                     
                     
                        
                        idem volumes 6, 7, 8, 9 & 10 en cartonnés
                        42
                        10
                     
                     
                        
                        Abregé du systeme de la nature par Gilibert 
                        
                        
                     
                     
                        
                        1 vol. 8o relié
                        6
                        
                     
                     
                        
                        Connaissance des temps pour les années 
                        
                        
                     
                     
                        
                        
                            1804, 1805, 1806, 1807 relié
                        15
                        
                     
                     
                        
                        Institution du droit de la nature par 
                        
                        
                     
                     
                        
                        
                            Raineval 1 vol. 8o. relié
                        6
                        
                     
                     
                        
                        Lucrece traduction de La Grange 2 vol. 8o. reliés
                        7
                        10
                     
                     
                        
                        Seneque traduction du même 7 vol. 12o. reliés
                        14
                        
                     
                     
                        
                        Architecture hydraulique de Prony 
                        
                        
                     
                     
                        
                        
                            tomes 1 & 2 4o. fig. reliés
                        42
                        
                     
                     
                        
                        Mecanique philosophique du même 1 vol. 4o. relié
                        7
                        10
                     
                     
                        
                        Encyclopedie par ordre de matiéres 4e.
                        
                        
                     
                     
                        
                        
                            Livraisons 68, 69 & 70. en cart.
                        64
                        
                     
                     
                        
                        Histoire des animaux d’Aristote 2 vol. 4o. reliés
                        22
                        
                     
                     
                        
                        Histoire naturelle de Pline 12 vol. 4o. reliés
                        824
                        
                     
                     
                        
                        Histoire des Chênes d’Amerique par 
                        
                        
                     
                     
                        
                        
                            Michaux 1 vol. ƒo. relié
                        24
                        
                     
                     
                        
                        Portion des fraix de Caisse & emballage
                        3
                        
                     
                     
                        
                        
                        d’holl. ƒ
                        340
                        
                     
                  
                        La Bibliotheque françoise de Pougens n’a pas pendant l’année 1805 cet ouvrage s’est arrêté à la quatrieme
                            année.—La 20e livraison des Plans, coupes &c. des maisons et Hotels de Paris par Krafft est la derniere de l’ouvrage.—
                        Le 6e volume des Oiseaux de Buffon avec planches enluminées n’a pu s’obtenir de suite; il est necessaire
                            d’avoir deux ou trois mois d’avance, tant pour l’enluminure des planches que l’on ne trouve pas prêtes, que pour la
                                reliure &c. d’après de nouveaux ordres, il y aura moyen
                            de se faire preparer ce volume tel à peu pré qu’on le desire.
                        Il a été impossible de se procurer la Carte du Golfe du mexique gravée en Espagne, ni l’ouvrage de Mounier
                            intitulé de l’Influence attributé aux Philosophes, aux Francs-maçons et aux Illuminés sur le revolution françoise 1 vol. 8o.
                            l’édition en est entierement épuisée.
                    